               Case 20-12841-MFW                 Doc 545        Filed 12/23/20         Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)




                                            AFFIDAVIT OF SERVICE


STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF KINGS                     )

I, Sung Jae Kim, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 18th day of December, 2020, DRC, under my supervision, caused to be served a true
       and accurate copy of the following documents:

               (i)       Declaration of Brian Gleason in Support of Sale Motion (Docket No. 526);

               (ii)      Debtors’ Omnibus Reply in Support of Sale Motion (Docket No. 527); and




1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed claims
         and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes
         of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW          Doc 545      Filed 12/23/20     Page 2 of 15




             (iii)   Omnibus Response of BGC Lender Rep LLC on Behalf of the Prepetition
                     Secured Parties and DIP Lenders and YF FC Acquisition LLC’s to the
                     Objections of (A) Jason Blank, Individually and on Behalf of Similarly
                     Situated Class Members, (B) Rick Berks, Christy Berks-Stross, and Jason
                     Stross, (C) Certain Landlords, and (D) The Official Committee of Unsecured
                     Creditors, to the Debtors’ Motion for an Order Approving the Sale of
                     Substantially All of the Debtors’ Assets and Joinder in the Debtors’ Reply to
                     the Same (Docket No. 528),

       to be served via electronic mail upon the parties as set forth on Exhibit 1; via Federal
       Express Priority Overnight delivery upon the parties as set forth on Exhibit 2; and via USPS
       Express Mail upon the parties as set forth on Exhibit 3, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 22nd day of December, 2020, Brooklyn, New York.


                                                             By___________________________
                                                                    Sung Jae Kim
Sworn before me this
22nd day of December, 2020


____________________
Notary Public
Case 20-12841-MFW   Doc 545   Filed 12/23/20   Page 3 of 15
                                  Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 4 of 15
                                                  YouFit Health Clubs, LLC, et al.
                                                          Electronic Mail
                                                           Exhibit Pages
Page # : 1 of 8                                                                                                               12/18/2020 08:29:42 PM
000345P001-1447A-019              012386P001-1447A-019                     012385P001-1447A-019                   000346P001-1447A-019
ALABAMA ATTORNEY GENERAL          ALLEN MATKINS LECK GAMBLE                ARDEN LAW LLC                          ARIZONA ATTORNEY GENERAL
STEVE MARSHALL                    IVAN M GOLD                              SAMUEL R ARDEN                         MARK BRNOVICH
501 WASHINGTON AVE                THREE EMBARCADERO CENTER 12TH FL         710 DENARDS MILL SE                    1275 WEST WASHINGTON ST
MONTGOMERY AL 36130               SAN FRANCISCO CA 94111-4074              MARIETTA GA 30067                      PHOENIX AZ 85007
SCHEDULING@STEVEMARSHALL.GOP      IGOLD@ALLENMATKINS.COM                   SAM@ARDENLAWLLC.COM                    AGINFO@AZAG.GOV




000097P001-1447S-019              000071P001-1447S-019                     000071P001-1447S-019                   000072P002-1447S-019
ASHBY & GEDDES PA                 BALLARD SPAHR LLP                        BALLARD SPAHR LLP                      BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                LESLIE C HEILMAN;LAUREL D ROGLEN         LESLIE C HEILMAN;LAUREL D ROGLEN       DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR       919 N MARKET ST.,11TH FLOOR              919 N MARKET ST.,11TH FLOOR            1735 MARKET ST.,51ST FLOOR
P O BOX 1150                      WILMINGTON DE 19801-3034                 WILMINGTON DE 19801-3034               PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150          HEILMANL@BALLARDSPAHR.COM                ROGLENL@BALLARDSPAHR.COM               POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-019              000094P001-1447S-019                     000095P001-1447S-019                   000073P001-1447S-019
BALLARD SPAHR LLP                 BARCLAY DAMON LLP                        BARCLAY DAMON LLP                      BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS   KEVIN M NEWMAN                           SCOTT L FLEISCHER                      BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR        BARCLAY DAMON TOWER                      1270 AVENUE OF THE AMERICAS STE 501    313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599        125 EAST JEFFERSON ST                    NEW YORK NY 10020                      TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM          SYRACUSE NY 13202                        SFLEISCHER@BARCLAYDAMON.COM            BRICH@BERGERSINGERMAN.COM
                                  KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-019              000088P001-1447S-019                     006278P001-1447A-019                   012040P002-1447A-019
BERGER SINGERMAN LLP              BIELLI & KLAUDER LLC                     JASON BLANK                            BLANKROME
MCIHAEL J NILES, ESQ              DAVID M KLAUDER,ESQ                      EDWARDS POTTINGER LLC                  VICTORIA A GUILFOYLE
313 NORTH MONROE ST.,STE 301      1204 N KING ST                           SETH LEHRMAN                           JOSE F BIBILONI
TALLAHASSEE FL 32301              WILMINGTON DE 19801                      425 NORTH ANDREWS AVE                  1201 N MARKET ST
MNILES@BERGERSINGERMAN.COM        DKLAUDER@BK-LEGAL.COM                    STE 2                                  STE 800
                                                                           FORT LAUDERDALE FL 33301               WILMINGTON DE 19801
                                                                           SETH@EPLLC.COM                         GUILFOYLE@BLANKROME.COM

012040P002-1447A-019              000085P001-1447S-019                     000103P001-1447S-019                   000086P001-1447S-019
BLANKROME                         BROWARD COUNTY ATTORNEY                  CITY OF PHILADELPHIA LAW DEPT          COLEMAN & DEMPSEY LLP
VICTORIA A GUILFOYLE              SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY   MEGAN N HARPER,DEPUTY CITY SOLICITOR   ARLENE L COLEMAN
JOSE F BIBILONI                   GOVERNMENT CENTER STE 423                MUNICIPAL SERVICES BUILDING            TWO RAVINIA DRIVE STE 1250
1201 N MARKET ST                  115 SOUTH ANDREWS AVE                    1401 JFK BLVD 5TH FLOOR                ATLANTA GA 30346
STE 800                           FORT LAUDERDALE FL 33301                 PHILADELPHIA PA 19102-1595             ACOLEMAN@COLEMAN-DEMPSEY.COM
WILMINGTON DE 19801               SANDRON@BROWARD.ORG                      MEGAN.HARPER@PHILA.GOV
JBIBILONI@BLANKROME.COM

012380P001-1447A-019              012388P001-1447A-019                     000018P001-1447S-019                   000012P002-1447S-019
CONNOLLY GALLAGHER LLP            COUSINS LAW LLC                          DELAWARE ATTORNEY GENERAL              DELAWARE DIVISION OF REVENUE
JEFFREY C WISLER                  SCOTT D COUSINS                          BANKRUPTCY DEPT                        CHRISTINA ROJAS
1201 NORTH MARKET ST 20TH FL      BRANDYWINE PLAZA WEST                    CARVEL STATE OFFICE BLDG               CARVEL STATE OFFICE BUILD 8TH FL
WILMINGTON DE 19801               1521 CONCORD PIKE STE 301                820 N FRENCH ST 6TH FL                 820 N FRENCH ST
JWISLER@CONNOLLYGALLAGHER.COM     WILMINGTON DE 19803                      WILMINGTON DE 19801                    WILMINGTON DE 19801
                                  SCOTT.COUSINS@COUSINS-LAW.COM            ATTORNEY.GENERAL@STATE.DE.US           CHRISTINA.ROJAS@DELAWARE.GOV
                                                     Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 5 of 15
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 8                                                                                                                                                           12/18/2020 08:29:42 PM
000008P001-1447S-019                                 012379P001-1447A-019                                 000091P001-1447S-019                                 000061P001-1447S-019
DELAWARE SECRETARY OF STATE                          EGGNATZ | PASCUCCI                                   FERRY JOSEPH P.A.                                    FROST BROWN TODD LLC
DIV OF CORPORATIONS FRANCHISE TAX                    JOSHUA H EGGNATZ                                     RICK S MILLER,ESQ                                    RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
PO BOX 898                                           7450 GRIFFIN RD STE 230                              824 MARKET ST.,STE 1000                              3300 GREAT AMERICAN TOWER
DOVER DE 19903                                       DAVIE FL 33314                                       P O BOX 1351                                         301 EAST FOURTH ST
DOSDOC_FTAX@STATE.DE.US                              JEGGNATZ@JUSTICEEARNED.COM                           WILMINGTON DE 19899-1351                             CINCINNATI OH 45202
                                                                                                          RMILLER@FERRYJOSEPH.COM                              RGOLD@FBTLAW.COM


000061P001-1447S-019                                 000061P001-1447S-019                                 000081P001-1447S-019                                 000104P001-1447S-019
FROST BROWN TODD LLC                                 FROST BROWN TODD LLC                                 GATOR FLOWER MOUND LLC                               GRAY ROBINSON P.A.
RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON        RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON        MARK SHANDLER                                        STEVEN J SOLOMON,ESQ
3300 GREAT AMERICAN TOWER                            3300 GREAT AMERICAN TOWER                            7850 NW 146TH ST.,4TH FLOOR                          333 S.E. 2ND AVE.,STE 3200
301 EAST FOURTH ST                                   301 EAST FOURTH ST                                   MIAMI LAKES FL 33016                                 MIAMI FL 33131
CINCINNATI OH 45202                                  CINCINNATI OH 45202                                  MSHANDLER@GATORINV.COM                               STEVEN.SOLOMON@GRAY-ROBINSON.COM
ESEVERINI@FBTLAW.COM                                 KHARDISON@FBTLAW.COM


000002P001-1447S-019                                 000003P001-1447S-019                                 000004P002-1447S-019                                 000056P001-1447S-019
GREENBERG TRAURIG LLP                                GREENBERG TRAURIG LLP                                GREENBERG TRAURIG LLP                                GREYLION
DENNIS A MELORO                                      NANCY A PETERMAN                                     ERIC HOWE                                            PERELLA WEINBERG PARTNERS LP
1007 NORTH ORANGE STREET                             77 WEST WACKER DRIVE                                 77 WEST WACKER DRIVE                                 ELLEN ROSENBERG
SUITE 1200                                           SUITE 3100                                           SUITE 3100                                           767 FIFTH AVENUE
WILMINGTON DE 19801                                  CHICAGO IL 60601                                     CHICAGO IL 60601                                     NEW YORK NY 10153
MELOROD@GTLAW.COM                                    PETERMANN@GTLAW.COM                                  HOWEE@GTLAW.COM                                      ellen@greylioncapital.com


000057P001-1447S-019                                 000105P001-1447S-019                                 000065P001-1447S-019                                 000065P001-1447S-019
GREYLION                                             HILLSBOROUGH COUNTY TAX COLLECTOR                    HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
LATHAM & WATKINS LLP                                 BRIAN T FITZGERALD,ESQ                               ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT
JOHAN (HANS) V. BRIGHAM                              SENIOR ASST COUNTY ATTORNEY                          1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS
200 CLARENDON STREET                                 POST OFFICE BOX 1110                                 SUITE 1400                                           SUITE 1400
BOSTON MA 02116                                      TAMPA FL 33601-1110                                  LOS ANGELES CA 90067                                 LOS ANGELES CA 90067
JOHAN.BRIGHAM@LW.COM                                 FITZGERALDB@HILLSBOROUGHCOUNTY.ORG                   DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-019                                 000060P001-1447S-019                                 000060P001-1447S-019                                 000082P001-1447S-019
HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY
150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE
CHICAGO IL 60606                                     CHICAGO IL 60606                                     CHICAGO IL 60606                                     FLOWER MOUND TX 75022
PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM                             ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM




000093P001-1447S-019                                 000093P001-1447S-019                                 000084P001-1447S-019                                 012028P001-1447A-019
IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA                                 JASON BLANK                                          JOHN R WEAVER JR PA
CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING                       JOSHUA EGGNATZ;                                      JOHN R WEAVER JR
5628 CENTRAL AVE                                     5628 CENTRAL AVE                                     EGGNATZ PASCUCCI                                     831 N TATNALL ST
ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707                               7450 GRIFFIN RD.,STE 230                             WILMINGTON DE 19801
CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM                                 DAVIE FL 33314                                       JWEAVERLAW@VERIZON.NET
                                                                                                          JEGGNATZ@JUSTICEEARNED.COM
                                                     Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 6 of 15
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 3 of 8                                                                                                                                                12/18/2020 08:29:42 PM
000075P002-1447S-019                                 000075P002-1447S-019                           000075P002-1447S-019                           000075P002-1447S-019
KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                       KELLEY DRYE & WARREN LLP                       KELLEY DRYE & WARREN LLP
ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                     ROBERT L LEHANE;MARK SCOTT                     ROBERT L LEHANE;MARK SCOTT
PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                           PHILLIP A. WEINTRAUB                           PHILLIP A. WEINTRAUB
101 PARK AVE                                         101 PARK AVE                                   101 PARK AVE                                   101 PARK AVE
NEW YORK NY 10178                                    NEW YORK NY 10178                              NEW YORK NY 10178                              NEW YORK NY 10178
RLEHANE@KELLEYDRYE.COM                               MASCOTT@KELLEYDRYE.COM                         KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM         PWEINTRAUB@KELLEYDRYE.COM


012377P001-1447A-019                                 000080P001-1447S-019                           012382P001-1447A-019                           012382P001-1447A-019
LAW OFFICE OF SUSAN E KAUFMAN LLC                    LAW OFFICES OF KENNETH L BAUM LLC              LEECH TISHMAN FUSCALDO AND LAMPL LLC           LEECH TISHMAN FUSCALDO AND LAMPL LLC
SUSAN E KAUFMAN                                      KENNETH L BAUM.ESQ                             GREGORY W HAUSWIRTH                            GREGORY W HAUSWIRTH
919 NORTH MARKET ST STE 460                          167 MAIN ST                                    PATRICK W. CAROTHERS                           PATRICK W. CAROTHERS
WILMINGTON DE 19801                                  HACKENSACK NJ 07601                            1007 NORTH ORANGE ST 4TH FL                    1007 NORTH ORANGE ST 4TH FL
SKAUFMAN@SKAUFMANLAW.COM                             KBAUM@KENBAUMDEBTSOLUTIONS.COM                 WILMINGTON DE 19801                            WILMINGTON DE 19801
                                                                                                    GHAUSWIRTH@LEECHTISHMAN.COM                    PCAROTHERS@LEECHTISHMAN.COM


000066P001-1447S-019                                 000066P001-1447S-019                           000101P001-1447S-019                           000349P001-1447A-019
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP          LINEBARGER GOGGAN BLAIR & SAMPSON LLP          LOUISIANA ATTORNEY GENERAL
ELIZABETH WELLER                                     ELIZABETH WELLER                               JOHN P DILLMAN                                 JEFF LANDRY
2777 N STEMMONS FREEWAY STE 1000                     2777 N STEMMONS FREEWAY STE 1000               P O BOX 3064                                   PO BOX 94095
DALLAS TX 75207                                      DALLAS TX 75207                                HOUSTON TX 77253-3064                          BATON ROUGE LA 70804-4095
DALLAS.BANKRUPTCY@PUBLICANS.COM                      BETHW@PUBLICANS.COM                            HOUSTON_BANKRUPTCY@PUBLICANS.COM               CONSTITUENTSERVICES@AG.LOUISIANA.GOV




000089P001-1447S-019                                 000069P001-1447S-019                           000350P001-1447A-019                           000090P001-1447S-019
MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.        MARICOPA COUNTY ATTORNEY'S OFFICE              MARYLAND ATTORNEY GENERAL                      MCCREARY VESELKA BRAGG & ALLEN PC
ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC   PETER MUTHIG                                   BRIAN FROSH                                    TARA LEDAY,ESQ
1001 3RD AVE WEST                                    225 W MADISON ST                               200 ST PAUL PL                                 P O BOX 1269
SUITE 240                                            PHOENIX AZ 85003                               BALTIMORE MD 21202-2022                        ROUND ROCK TX 78680
BRADENTON FL 34205-7863                              MUTHIGK@MCAO.MARICOPA.GOV                      OAG@OAG.STATE.MD.US                            TLEDAY@MVBALAW.COM
LEGAL@TAXCOLLECTOR.COM


012387P001-1447A-019                                 000064P001-1447S-019                           012378P001-1447A-019                           012378P001-1447A-019
MERIDIAN LAW LLC                                     MONZACK MERSKY BROWDER AND HOCHMAN PA          MORRIS JAMES LLP                               MORRIS JAMES LLP
ARYEH E STEIN                                        RACHEL B MERSKY                                ERIC J MONZO; BRYA M KEILSON                   ERIC J MONZO; BRYA M KEILSON
600 REISTERSTOWN RD STE 700                          1201 N ORANGE ST.,STE 400                      JASON S. LEVIN                                 JASON S. LEVIN
BALTIMORE MD 21208                                   WILMINGTON DE 19801                            500 DELAWARE AVE STE 1500                      500 DELAWARE AVE STE 1500
ASTEIN@MERIDIANLAWFIRM.COM                           RMERSKY@MONLAW.COM                             WILMINGTON DE 19801                            WILMINGTON DE 19801
                                                                                                    EMONZO@MORRISJAMES.COM                         BKEILSON@MORRISJAMES.COM


012378P001-1447A-019                                 011702P001-1447A-019                           011702P001-1447A-019                           011702P001-1447A-019
MORRIS JAMES LLP                                     NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
ERIC J MONZO; BRYA M KEILSON
JASON S. LEVIN
500 DELAWARE AVE STE 1500
WILMINGTON DE 19801
JLEVIN@MORRISJAMES.COM
                                               Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 7 of 15
                                                               YouFit Health Clubs, LLC, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 4 of 8                                                                                                                                         12/18/2020 08:29:42 PM
011703P001-1447A-019                           011703P001-1447A-019                           011704P001-1447A-019                           011704P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011704P001-1447A-019                           011704P001-1447A-019                           011704P001-1447A-019                           011705P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011706P001-1447A-019                           011706P001-1447A-019                           011707P001-1447A-019                           011708P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011708P001-1447A-019                           011709P001-1447A-019                           011709P001-1447A-019                           011710P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011710P001-1447A-019                           011711P001-1447A-019                           011712P001-1447A-019                           011712P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011713P001-1447A-019                           011714P001-1447A-019                           011715P001-1447A-019                           011716P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 8 of 15
                                                               YouFit Health Clubs, LLC, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 5 of 8                                                                                                                                         12/18/2020 08:29:42 PM
011716P001-1447A-019                           011717P001-1447A-019                           011718P001-1447A-019                           011718P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011719P001-1447A-019                           011720P001-1447A-019                           011721P001-1447A-019                           011721P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011721P001-1447A-019                           011722P001-1447A-019                           011722P001-1447A-019                           011723P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011723P001-1447A-019                           011724P001-1447A-019                           011724P001-1447A-019                           011725P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011725P001-1447A-019                           011726P001-1447A-019                           011726P001-1447A-019                           011726P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011727P001-1447A-019                           011727P001-1447A-019                           011728P001-1447A-019                           011729P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 9 of 15
                                                               YouFit Health Clubs, LLC, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 6 of 8                                                                                                                                         12/18/2020 08:29:42 PM
011730P001-1447A-019                           011731P001-1447A-019                           011731P001-1447A-019                           011731P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011732P001-1447A-019                           011732P001-1447A-019                           011732P001-1447A-019                           011732P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011733P001-1447A-019                           011734P001-1447A-019                           011734P001-1447A-019                           011735P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011735P001-1447A-019                           011735P001-1447A-019                           011736P001-1447A-019                           011736P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011737P001-1447A-019                           011737P001-1447A-019                           011738P001-1447A-019                           011739P001-1447A-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




011740P001-1447A-019                           011741P001-1447A-019                           011741P001-1447A-019                           000007P002-1447S-019
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   OFFICE OF THE US TRUSTEE
                                                                                                                                             HANNAH MCCOLLUM
                                                                                                                                             844 KING ST
                                                                                                                                             STE 2207
                                                                                                                                             WILMINGTON DE 19801
                                                                                                                                             HANNAH.MCCOLLUM@USDOJ.GOV
                                                     Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 10 of 15
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 7 of 8                                                                                                                                                         12/18/2020 08:29:42 PM
000100P001-1447S-019                                 000102P001-1447S-019                                000102P001-1447S-019                                000352P001-1447A-019
OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP                   PACHULSKI STANG ZIEHL & JONES LLP                   PENNSYLVANIA ATTORNEY GENERAL
DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON                 BRADFORD J SANDLER;COLIN R ROBINSON                 JOSH SHAPIRO
DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR                         919 N MARKET ST.,17TH FLOOR                         1600 STRAWBERRY SQUARE
COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 16TH FLOOR
651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM                                CROBINSON@PSZJLAW.COM                               HARRISBURG PA 17120
HARRISBURG PA 17121                                                                                                                                          PRESS@ATTORNEYGENERAL.GOV
RA-LI-UCTS-BANKRUPTCY@STATE.PA.US

000063P001-1447S-019                                 012383P001-1447A-019                                000067P001-1447S-019                                000067P001-1447S-019
PERDUE BRANDON FIELDER COLLINS & MOTT LLP            QUINTAIROS PRIETO WOOD                              RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA
EBONEY COBB                                          ARTHUR C NEIWIRTH                                   JOHN H KNIGHT;MARISA A TERRANOVA FISSEL             JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
500 E BORDER ST.,STE 640                             ONE EAST BROWARD BLVD STE 1200                      ONE RODNEY SQUARE                                   ONE RODNEY SQUARE
ARLINGTON TX 76010                                   FORT LAUDERDALE FL 33301                            920 NORTH KING ST                                   920 NORTH KING ST
ECOBB@PBFCM.COM                                      ANEIWIRTH@QPWBLAW.COM                               WILMINGTON DE 19801                                 WILMINGTON DE 19801
                                                                                                         KNIGHT@RLF.COM                                      TERRANOVAFISSEL@RLF.COM


000099P001-1447S-019                                 000099P001-1447S-019                                000099P001-1447S-019                                000087P001-1447S-019
RICHARDS LAYTON & FINGER PA                          RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         SACKS TIERNEY PA
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY    AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   RANDY NUSSBAUM;PHILIP R RUDD
920 NORTH KING ST                                    920 NORTH KING ST                                   920 NORTH KING ST                                   4250 N DRINKWATER BLVD,,4TH FLOOR
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 SCOTTSDALE AZ 85251
STEELE@RLF.COM                                       SCHLAUCH@RLF.COM                                    KENNEY@RLF.COM                                      RANDY.NUSSBAUM@SACKSTIERNEY.COM




000087P001-1447S-019                                 000078P001-1447S-019                                000079P001-1447S-019                                000020P001-1447S-019
SACKS TIERNEY PA                                     SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP                      SECURITIES AND EXCHANGE COMMISSION
RANDY NUSSBAUM;PHILIP R RUDD                         MONIQUE B DISABATINO,ESQ                            MELISSA A MARTINEZ, ESQ                             SEC OF THE TREASURY OFFICE OF GEN COUNSEL
4250 N DRINKWATER BLVD,,4TH FLOOR                    1201 NORTH MARKET ST.,STE 2300                      CENTRE SQUARE WEST                                  100 F ST NE
SCOTTSDALE AZ 85251                                  P O BOX 1266                                        1500 MARKET ST.,38TH FLOOR                          WASHINGTON DC 20549
PHILIP.RUDD@SACKSTIERNEY.COM                         WILMINGTON DE 19899                                 PHILADELPHIA PA 19102-2186                          SECBANKRUPTCY@SEC.GOV
                                                     MONIQUE.DISABATINO@SAUL.COM                         MELISSA.MARTINEZ@SAUL.COM


000021P001-1447S-019                                 000062P001-1447S-019                                000074P001-1447S-019                                000096P001-1447S-019
SECURITIES AND EXCHANGE COMMISSION                   SIMON PROPERTY GROUP INC                            SINGER & LEVICK PC                                  SPOTTS FAIN PC
PHIL OFC BANKRUPTCY DEPT                             RONALD M TUCKER,ESQ                                 MICHELLE E SHRIRO,ESQ                               NEIL MCCULLAGH;KARL A MOSES JR
ONE PENN CTR                                         225 WEST WASHINGTON ST                              16200 ADDISON RD.,STE 140                           411 EAST FRANKLIN ST.,STE 600
1617 JFK BLVD STE 520                                INDIANAPOLIS IN 46204                               ADDISON TX 75001                                    RICHMOND VA 23219
PHILADELPHIA PA 19103                                RTUCKER@SIMON.COM                                   MSHRIRO@SINGERLEVICK.COM                            NMCCULLAGH@SPOTTSFAIN.COM
SECBANKRUPTCY@SEC.GOV


000096P001-1447S-019                                 000068P001-1447S-019                                012381P001-1447A-019                                012384P001-1447A-019
SPOTTS FAIN PC                                       STARK & STARK PC                                    SULLIVAN HAZELTINE ALLINSON LLC                     SULLIVAN HAZELTINE ALLINSON LLC
NEIL MCCULLAGH;KARL A MOSES JR                       JOSEPH H LEMKIN,ESQ                                 WILLIAM D SULLIVAN                                  ELIHU E ALLINSON III
411 EAST FRANKLIN ST.,STE 600                        P O BOX 5315                                        919 NORTH MARKET ST STE 420                         919 NORTH MARKET ST STE 420
RICHMOND VA 23219                                    PRINCETON NJ 08543                                  WILMINGTON DE 19801                                 WILMINGTON DE 19801
KMOSES@SPOTTSFAIN.COM                                JLEMKIN@STARK-STARK.COM                             BSULLIVAN@SHA-LLC.COM                               ZALLINSON@SHA-LLC.COM
                                                     Case 20-12841-MFW Doc 545 Filed 12/23/20 Page 11 of 15
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 8 of 8                                                                                                                                                           12/18/2020 08:29:42 PM
000009P001-1447S-019                                 000077P001-1447S-019                                 000070P001-1447S-019                                 000098P001-1447S-019
US ATTORNEY FOR DELAWARE                             WESTERNBURG & THORNTON PC                            WILES & WILES LLP                                    WINSTEAD PC
CHARLES OBERLY ELLEN SLIGHTS                         STEVEN THORNTON                                      VICTOR W NEWMARK,ESQ                                 JASON A ENRIGHT
1313 NORTH MARKET ST                                 10440 N CENTRAL EXPRESSWAY STE 800                   800 KENNESAW AVE.,STE 400                            500 WINSTEAD BUILDING
WILMINGTON DE 19801                                  DALLAS TX 75231                                      MARIETTA GA 30060-7946                               2728 N HARWIID ST
USADE.ECFBANKRUPTCY@USDOJ.GOV                        STEVE@MWTLAW.COM                                     BANKRUPTCY@EVICT.NET                                 DALLAS TX 75201
                                                                                                                                                               JENRIGHT@WINSTEAD.COM


000023P001-1447S-019                                 000022P001-1447S-019                                 000059P001-1447S-019                                 000092P001-1447S-019
WINSTON & STRAWN                                     WINSTON & STRAWN LLP                                 WINSTON & STRAWN LLP                                 WOMBLE BOND DICKINSON (US)LLP
GREGORY M GARTLAND                                   CAREY D SCHREIBER                                    MICHAEL T LEARY                                      KEVIN J MANGAN
200 PARK AVENUE                                      200 PARK AVENUE                                      333 SOUTH GRAND AVE.,38TH FLOOR                      1313 NORTH MARKET ST.,STE 1200
NEW YORK NY 10166                                    NEW YORK NY 10166                                    LOS ANGELES CA 90071                                 WILMINGTON DE 19801
GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM                               MTLEARY@WINSTON.COM                                  KEVIN.MANGAN@WBD-US.COM




000058P001-1447S-019                                 000058P001-1447S-019                                 000058P001-1447S-019                                 000058P001-1447S-019
YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM                                  BANKFILINGS@YCST.COM




               Records Printed :                     180
Case 20-12841-MFW   Doc 545   Filed 12/23/20   Page 12 of 15
                                               Case 20-12841-MFW                    Doc 545   Filed 12/23/20            Page 13 of 15
                                                                             YouFit Health Clubs, LLC, et al.
                                                                                    Federal Express
                                                                                      Exhibit Page
Page # : 1 of 1                                                                                                                                     12/18/2020 08:36:10 PM
000010P001-1447S-019                           000011P001-1447S-019                           000347P001-1447A-019                      006166P001-1447A-019
DELAWARE SECRETARY OF STATE                    DELAWARE STATE TREASURY                        FLORIDA ATTORNEY GENERAL                  G&I VI SOUTH FLORIDA PORTFOLIO SPE LLC
DIVISION OF CORPORATIONS                       BANKRUPTCY DEPT                                ASHLEY MOODY                              G AND I SOUTH FLORIDA PORTFOLIO SPE LLC
401 FEDERAL ST STE 4                           820 SILVER LAKE BLVD                           OFFICE OF THE ATTORNEY GENERAL            LEGAL DEPT
DOVER DE 19901                                 STE 100                                        THE CAPITOL                               1600 NORTHEAST MIAMI GARDENS DR
                                               DOVER DE 19904                                 PL-01                                     NORTH MIAMI BEACH FL 33179
                                                                                              TALLAHASSEE FL 32399-1050


006166S001-1447A-019                           000348P001-1447A-019                           000055P001-1447S-019                      000006P001-1447S-019
G&I VI SOUTH FLORIDA PORTFOLIO SPE LLC         GEORGIA ATTORNEY GENERAL                       GREYLION                                  INTERNAL REVENUE SVC
EQUITY ONE REALTY AND MANAGEMENT FL INC        CHRIS CARR                                     PERELLA WEINBERG PARTNERS                 CENTRALIZED INSOLVENCY OPERATION
PENN DUTCH PROPERTY MANAGER                    40 CAPITAL SQUARE SW                           ATTN: GENERAL COUNSEL                     2970 MARKET ST
1550 NORTHEAST MIAMI GARDENS DR STE 500        ATLANTA GA 30334-1300                          GENERAL COUNSEL                           MAIL STOP 5 Q30 133
NORTH MIAMI BEACH FL 33179                                                                    767 FIFTH AVENUE                          PHILADELPHIA PA 19104-5016
                                                                                              NEW YORK NY 10153


012028P001-1447A-019                           000014P001-1447S-019                           000351P001-1447A-019                      000353P001-1447A-019
JOHN R WEAVER JR PA                            MICHIGAN DEPT OF TREASURY, TAX POL DIV         MISSISSIPPI ATTORNEY GENERAL              RHODE ISLAND ATTORNEY GENERAL
JOHN R WEAVER JR                               LITIGATION LIAISON                             LYNN FITCH                                PETER F NERONHA
831 N TATNALL ST                               430 WEST ALLEGAN ST                            WALTER SILLERS BUILDING                   150 S MAIN ST
WILMINGTON DE 19801                            2ND FL AUSTIN BLDG                             550 HIGH ST STE 1200                      PROVIDENCE RI 02903
                                               LANSING MI 48922                               JACKSON MS 39201



000019P001-1447S-019                           000016P001-1447S-019                           000355P001-1447A-019                      011742P001-1447A-019
SECURITIES AND EXCHANGE COMMISSION             SOCIAL SECURITY ADMINISTRATION                 TEXAS ATTORNEY GENERAL                    US DEPT OF JUSTICE
NY REG OFFICE BANKRUPTCY DEPT                  OFFICE OF THE GEN COUNSEL REGION 3             KEN PAXTON                                OFFICE OF THE ATTORNEY GENERAL
BROOKFIELD PL                                  300 SPRING GDN ST                              300 W 15TH ST                             950 PENNSYLVANIA AVENUE NW
200 VESEY ST STE 400                           PHILADELPHIA PA 19123                          AUSTIN TX 78701                           WASHINGTON DC 20530-0001
NEW YORK NY 10281-1022



000015P001-1447S-019                           000356P001-1447A-019                           000083P001-1447S-019
US EPA REG 3                                   VIRGINIA ATTORNEY GENERAL                      WESTWOOD PLAZA LLC
OFFICE OF REG COUNSEL                          MARK R HERRING                                 STEVEN LEONI
1650 ARCH ST                                   202 NORTH NINTH ST                             2020 WEST PENSACOLA ST.,STE 285
PHILADELPHIA PA 19103                          RICHMOND VA 23219                              TALLAHASSEE FL 32304




          Records Printed :               19
Case 20-12841-MFW   Doc 545   Filed 12/23/20   Page 14 of 15
                                        Case 20-12841-MFW               Doc 545   Filed 12/23/20          Page 15 of 15
                                                                    YouFit Health Clubs, LLC, et al.
                                                                         USPS Express Mail
                                                                             Exhibit Page
Page # : 1 of 1                                                                                                                      12/18/2020 08:36:34 PM
000017P001-1447S-019                    000013P001-1447S-019                       000005P001-1447S-019                   000354P001-1447A-019
ARIZONA ATTORNEY GENERAL'S OFFICE       FRANCHISE TAX BOARD                        INTERNAL REVENUE SVC                   TENNESSEE ATTORNEY GENERAL
PO BOX 6123                             BANKRUPTCY SECTION MSA340                  CENTRALIZED INSOLVENCY OPERATION       HERBERT H SLATERY III
MD 7611                                 PO BOX 2952                                PO BOX 7346                            PO BOX 20207
PHOENIX AZ 85005                        SACRAMENTO CA 95812                        PHILADELPHIA PA 19101                  NASHVILLE TN 37202




         Records Printed :          4
